Title: Joseph Delaplaine to Thomas Jefferson, 24 February 1817
From: Delaplaine, Joseph
To: Jefferson, Thomas


          
            Dear sir,
            Philada Feby 24h 1817.
          
          I received, duly, your very obliging favour with an accompanying recommendation of the Repository, which I caused to be published in six or seven Newspapers. It was all I could have wished.—I thank you for it most sincerely. It shall be given with a future no of the Work.—
          Your life & Portrait are preparing for the second half volume.—Mr Madison’s will be given in the 3d—
          I should, I must confess, have liked to have said something of your religious belief in your life, but as you have enjoined it upon me not to touch the subject, & as I know I have your confidence, I shall certainly never incur your displeasure.
          I trust, dear sir, my life of you will be a just one, and if it is a just one, it ought to give  satisfaction to all.
          Best respects to Mrs Randolph & the Colo—
          Whenever you will do me the honour to drop me a line, it will be receivd with great happiness.
          May God bless you
          
             yours with esteem
            Joseph Delaplaine
          
        